





CITATION:
R. v. Hariraj, 2011 ONCA 739



DATE: 20111124



DOCKET: M40611



COURT OF APPEAL FOR ONTARIO



Cronk J.A. (In Chambers)



BETWEEN



Her Majesty
          the Queen
Ex Rel. City
          of Toronto




Applicant



and



Richard Hariraj



Respondent



George McQ. Bartlett, for the applicant



Adam Little, for the respondent



Heard:
November 23, 2011



ENDORSEMENT



[1]

The Crown moves for leave to appeal to this court under s. 139 of the
Provincial
    Offences Act
(the POA) from the decision of E.N. Libman J. of the Ontario
    Court of Justice, dated September 15, 2011, dismissing a Crown appeal from the
    stay order of Justice of the Peace D. Begley, dated February 16, 2010, whereby a
    charge of speeding against the respondent was stayed on the ground that the
    time to trial contravened s. 11(b) of the
Charter
.  The Crown moves for
    similar relief in
R. v. Andrade
, court file number M40597, which also
    involves a stay order based on s. 11(b) of the
Charter
in respect of
    Part I POA offences.

[2]

Both the Attorney General for Ontario and the Attorney General of Canada
    were served with notices of the respondents s. 11(b)
Charter
applications and constitutional questions in this case and in
Andrade
. 
    They were also served with notices of these motions for leave to appeal. 
    Neither elected to intervene, either at trial or on these motions.

[3]

As set out in its notices of motion, the Crown seeks to raise the same
    four issues on both appeals, should leave to appeal be granted.  Counsel for
    the respondents (the same counsel on both motions) resists the leave motions
    primarily on the ground that the issues identified by the Crown are not
    questions of law and, in any event, on the basis that they have no general or
    province-wide significance since they concern only the trial scheduling
    procedures of the City of Toronto.

[4]

I disagree.  Stripped to their essence, the issues sought to be raised
    by the Crown on the two proposed appeals concern appropriate guidelines for
    reasonable intake and institutional delay in the prosecution of Part I POA
    offences, in light of s. 11(b) of the
Charter
and the principles
    articulated by the Supreme Court of Canada in
R. v. Morin
, [1992] S.C.R.
    771 and by this court in
R. v. Omarzadah
, [2004] O.J. No. 2212.  In my
    view, these are questions of law.  Contrary to the respondents submission,
    that these questions arise in particular factual contexts, established by the
    evidence and the trial judges findings in this case and in
Andrade
,
    does not compel a different conclusion or undermine the importance of the
    issues sought to be raised.

[5]

The main questions sought to be raised by the Crown on appeal, described
    above, are identical to one of two key issues raised on appeal in
R. v. Vellone
,
    which was argued before a full panel of this court on November 21, 2011.  At
    the conclusion of oral argument in
Vellone
, this court indicated its
    intention to allow the appeal based solely on an unrelated notice issue, with
    reasons to follow.  Thus, the reasons of this court in
Vellone
, once
    released, will not be dispositive of the proposed grounds of appeal identified
    on these motions.

[6]

On April 21, 2009, Gillese J.A. granted leave to appeal to this court in
Vellone
: [2009] O.J. No. 1607.  She concluded that the proposed appeal
    in that case raised very serious and important questions of law and that it
    was essential both for the public interest and due administration of justice
    that these questions be addressed.  As pertinent to this case and
Andrade
,
    she described one of these important issues in part as follows, at para. 2:

2) How is s. 11(b) of the
Charter
to be
    interpreted in the context of a Part I prosecution under the [POA]? In
    particular, what are the guidelines for intake and institutional delay; does
    the presumption of prejudice apply to such a proceeding;

[7]

These questions are also directly implicated in these two cases.  I
    agree with Gillese J.A.s conclusion in
Vellone
that these questions
    raise serious and important questions of law that should be addressed by this
    court in the public interest and to facilitate the due administration of
    justice.  Thus, as in
Vellone
, I am satisfied that the test for leave to
    appeal under s. 139 of the POA has been satisfied in respect of this motion and
    motion number M40597 in
Andrade
.

[8]

It is important that this court be positioned to determine the issues to
    be raised on appeal with the benefit of an appropriate evidentiary record. 
    Crown counsel contends that the evidentiary record in this case and in
Andrade
are sufficient for this purpose and that no fresh evidence is required. 
    Counsel for the respondents disagrees, emphasizing, as I have mentioned, that
    the records contain evidence concerning only the trial scheduling practices of
    the City of Toronto.  In my view, it will be for the panel hearing the appeals
    to determine whether the available evidentiary records are in fact adequate for
    the issues raised to be fully addressed.

[9]

I also note that Crown counsel has advised of his understanding that, if
    leave to appeal be granted, the Attorney General for Ontario intends to
    intervene in the appeals.  As in
Vellone
, this court would certainly
    benefit from receiving the submissions of the Attorney General for Ontario.  Of
    course, it is open to all parties to seek to adduce fresh evidence on appeal,
    if so advised and permitted by this court.

[10]

Counsel for the respondents also seeks the appointment of
amicus
counsel for the purpose of the appeals.  He advised that he appeared on these
    motions as a courtesy to a paralegal who apparently acted as agent for the
    respondents at trial.  He is willing to serve as
amicus
if so appointed. 
    Crown counsel supports the appointment of
amicus
in these matters.

[11]

I agree that this court would benefit from the involvement of
amicus
counsel on the appeals.  It is important that the court have the assistance of
    counsel who are prepared to argue both sides of the issues raised in order to
    properly determine those issues.  There is no suggestion that a judge of this
    court lacks jurisdiction to appoint
amicus
counsel: see
R. v. Russel
,
    2011 ONCA 303.

[12]

For these reasons, the motions for leave to appeal in this matter and in
Andrade
(M40597) are hereby granted.  I further direct that: (1) Crown
    counsel on these motions provide a copy of this endorsement to the Attorney
    General for Ontario; (2) the appeal in this matter and in
Andrade
be
    heard together; and (3) Adam Little, who appeared on these motions for the
    respondents, be appointed
amicus
counsel on both appeals.

E.A. Cronk J.A.


